Per Curiam,
The errors complained, of in this case are not assigned in accordance with our rules. The first assignment transgresses Rule 14, which provides: “ Each error relied on must be assigned particularly, and by itself. If any assignment embrace more than one point, or refer to more than one bill of exceptions, or raise more than one distinct question, it shall be considered a waiver of all the errors so alleged.” This assignment relates to the answer of the court to three distinct points for charge, each of them raising a different question. It is, therefore, bad.
The second and third assignments transgress Rule 16: “ When the error assigned is to the admission or rejection of evidence, the specification must quote the questions or offers, the ruling of the court thereon, and the testimony or evidence admitted, if any, together with a reference to the page of the paper-book where the matter may be found in its regular order in the printed evidence or notes of trial.” These requirements are all disregarded in these specifications, which relate to testimony not quoted, to rulings thereon not given and without a reference to the pages of the paper-book. The appeal is, therefore, quashed.